

EXHIBIT 10.1
EXECUTION VERSION
NON-EMPLOYEE DIRECTOR
PHANTOM STOCK UNIT AWARD AGREEMENT
This PHANTOM STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated as of July 9,
2013, is made by and between Cliffs Natural Resources Inc. (the “Company”), and
James F. Kirsch (the “Director”).
RECITALS:
WHEREAS, the Director is a member of the Board of Directors of the Company (the
“Board”); and
WHEREAS, in connection with the Director’s appointment as non-executive Chairman
of the Board, the members of the Board who are “non-employee directors” (as
defined in Rule 16b-3 promulgated under the Securities Exchange Act of 1934)
(the “Applicable Directors”) have determined that it is in the best interests of
the Company and its shareholders to grant to the Director an award of phantom
stock units (“Phantom Stock Units”), representing the right to a cash payment
with respect to the number Phantom Stock Units set forth herein on a future
date, subject to the terms and conditions contained in this Agreement.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.
Grant of Phantom Stock Units. The Company, by action of the Board taken solely
by the Applicable Directors, hereby grants to the Director, as of the date
hereof, 45,760 Phantom Stock Units, on the terms and conditions hereinafter set
forth. The Phantom Stock Units represent the unfunded, unsecured right of the
Director to receive a cash payment of the “Settlement Value” (as defined below)
on the “Payment Date” (as defined below).

For purposes of this Agreement, “Settlement Value” shall be defined as the
product of the number of Phantom Stock Units subject to this Agreement and the
closing price on the New York Stock Exchange of a share of the Company’s common
shares (a “Share”) on December 31, 2013.
2.
Payment of Settlement Value; Forfeiture.

(a)The Company shall, subject to Section 2(b) hereof, pay to the Director the
Settlement Value as a lump sum cash payment (less applicable tax withholding, if
any) on January 2, 2014 (the “Payment Date”).

1



--------------------------------------------------------------------------------



(b)Notwithstanding the foregoing, in the event that the Director voluntarily
resigns from the Board or voluntarily steps down as non-executive Chairman of
the Board, in each case other than at the request of the Board and prior to the
Payment Date, the Phantom Stock Units shall automatically and without further
action be cancelled and forfeited by the Director, and the Director shall have
no further right or interest in or with respect to the Phantom Stock Units or
the payment of the Settlement Value.
(c)Upon the payment of the Settlement Value in accordance with Section 3(a) of
this Agreement, the Phantom Stock Units shall be extinguished.
3.
Adjustments Upon Certain Events. In the event of any change in the outstanding
Shares by reason of any stock split, reorganization, recapitalization, merger,
consolidation, amalgamation, spin-off or combination transaction or exchange of
Shares or other corporate exchange, or any distribution to shareholders of
Shares (with the exception of any dividends other than extraordinary dividends)
or any transaction similar to the foregoing (collectively, an “Adjustment
Event”), the Board may, in its sole discretion and without liability to any
person, adjust the number of Phantom Stock Units and the method of computing the
Settlement Value to reflect such Adjustment Event; provided that such adjustment
shall be consistent with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended and any applicable guidance thereunder
(“Section 409A of the Code”).

4.
Authority of the Board. The Board shall have final authority to interpret and
construe this Agreement and to make any and all determinations under this
Agreement, and its decision shall be binding and conclusive upon the Director
and his legal representative in respect of any questions arising under this
Agreement.

5.
No Right to Continued Service as a Director. Nothing in this Agreement shall be
construed as giving the Director the right to continue to serve as a director of
the Company, or in any other capacity with the Company.

6.
No Acquired Rights. In receiving the grant of Phantom Stock Units under this
Agreement, the Director acknowledges and accepts that the Board has the power to
amend or terminate this Agreement at any time and that the opportunity given to
the Director to receive the grant of Phantom Stock Units or the payment of the
Settlement Value under this Agreement is entirely at the discretion of the Board
and does not obligate the Company or any of its affiliates to offer any same or
similar grants or payments in the future (whether on the same or different
terms); provided that, no amendment to this Agreement by the Board shall
adversely affect the rights of the Director hereunder without the written
consent of the Director.

7.
No Funding; No Rights of a Shareholder. The Director's interest in the Phantom
Stock Units is that of a general, unsecured creditor of the Company. The
Director shall not have any rights as a shareholder of the Company in respect of
the Phantom Stock Units.

8.
Assignment. The Director’s rights under this Agreement may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Director otherwise


2



--------------------------------------------------------------------------------



than by will or by the laws of descent and distribution, and any purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance not
permitted by this Section 8 shall be void and unenforceable against the Company
or any affiliate.
9.
Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Ohio without regard to principles of conflicts of
law thereof, or principals of conflicts of laws of any other jurisdiction which
could cause the application of the laws of any jurisdiction other than the State
of Ohio.

10.
Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part, of this Agreement.

11.
Section 409A of the Code. Notwithstanding anything in this Agreement to the
contrary, any payments hereunder that would be subject to a penalty tax or
accelerated income tax under Section 409A of the Code shall be deferred until
the earliest date that such payments may be made without the imposition of such
tax.

12.
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and of the Director and
the beneficiaries, executors, administrators, heirs and successors of the
Director.

13.
Notices. Any notice hereunder to any party shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally,
transmitted by email (delivery receipt requested, upon confirmation of receipt),
sent by telecopy, or sent by certified or registered mail, postage prepaid, as
follows:

If to the Company:
Cliffs Natural Resources Inc.
200 Public Square, Suite 3300 Cleveland, OH 44114
Attention: General Counsel
If to the Director, to the address last set forth on the records of the Company
or, in either case, at any other address as one party shall have specified by
notice in writing to the other party.
14.
Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

15.
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

[SIGNATURE PAGE TO FOLLOW]

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.


CLIFFS NATURAL RESOURCES INC.
 
 
 
 
 
 
 
 
By:
/s/ Kelly Tompkins
 
Name: Kelly Tompkins
 
Title: EVP, Chief Administrative Officer and President, Cliffs China
 
 
 
 
 
 
 
 
By:
/s/ James F. Kirsch
 
James F. Kirsch




4

